Citation Nr: 0306120	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
anxiety reaction, which is currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for the veteran's service-connected anxiety condition.  
The Board remanded this matter in September 2000 for 
clarification and further development.  The September 2002 
Supplemental Statement of the Case (SSOC) reflects that the 
veteran's 50 percent disability rating was increased to 70 
percent and that a total disability rating was granted based 
on individual unemployability.  This matter is again before 
the Board for appellate review.

As per his amended substantive appeal, the veteran requested 
a hearing before a Member of the Board, sitting at the RO.  
The requested hearing was scheduled for November 1999, and 
the veteran was notified of the time, date, and location by 
letter in October 1999.  The veteran failed to report for his 
scheduled hearing.   Accordingly, his request for a hearing 
is considered as withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's anxiety condition is manifested by serious 
symptoms such as excessive worry, a depressed and anxious 
mood, a tearful affect and disturbed sleep and complaints of 
memory loss.   He denied suicidal and homicidal ideations, 
denied hallucinations and delusions, was properly groomed, 
had proper hygiene, was oriented to time and place, had 
logical thought processes, had fair insight and judgment, and 
was articulate and logical in his speech




CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for psychoneurosis, anxiety reaction, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his increased 
rating claim via the April 1999 Statement of the Case (SOC), 
the September 2000 Board Remand, and the September 2002 SSOC.  
The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The 
September 2000 letter sent by the RO, as per the September 
2000 Board remand, asked the veteran to specify where he had 
received treatment and solicited releases to obtain any 
identified medical records.  The letter informed the veteran 
that the RO would obtain any identified records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  The veteran was afforded psychiatric 
evaluations in March 1999 and October 2000.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting evaluation reports have 
been obtained.  Additionally, in September 2000 
correspondence, the veteran identified that he received all 
medical treatment from the VA medical center in Augusta , 
Georgia.  His VA medical records have been obtained and 
associated with his claims file.  The evidence of record 
reflects that he currently is not employed and receives 
Social Security benefits for retirement, not disability, 
purposes.  The December 2002 statement of accredited 
representative in appealed case reflects, in essence, that 
the veteran was satisfied with the development actions taken 
by the RO (as directed by the September 2000 Board Remand).  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

The current 70 percent rating in effect for the veteran's 
anxiety contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).

The symptoms listed in Diagnostic Code 9400 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 
C.F.R. § 4.3 (2002).  When all the evidence is assembled, the 
determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

The veteran initiated his current increased rating claim in 
September 1998.  He also submitted a statement from his 
pastor, dated in June 1998, with his September 1998 claim.  
The June 1998 statement reflects that the pastor indicated 
that the veteran's anxiety condition seemed to have gotten 
worse in spite of medicine and continued treatments.  The 
statement also reflects that the pastor indicated that he had 
been unable to place the veteran in a voluntary position due 
to his condition.

A December 1998 urology note reflects that the veteran had 
obtained a job since his November 1998 surgery.

A January 1999 VA progress note reflects that the veteran 
spent, and enjoyed, the holidays with his children and 
grandchildren.  The progress note also reflects that he was 
alert, neatly groomed, and was able to relate to the examiner 
during the interview even though he remained anxious.  The 
progress notes indicates that he did not suicidal or 
homicidal ideations and his judgment was fair.

A March 1999 psychiatric evaluation report reflects that the 
veteran indicated he would have "spells" where he would get 
upset, his heart would race, his face would get red, he felt 
like he was smothering, but that he had difficulty relaying 
to the examiner the frequency or precipitation of such 
attacks.  The report reflects that he merely indicated 
several times a month.  The evaluation report also reflects 
that the veteran takes medications for his anxiety, he felt 
nervous most of the time and worried "quite a bit," he had 
trouble falling asleep, he complained of restlessness, he was 
very involved in church functions and boy scout related 
activities.  The evaluation report indicates that mental 
status examination revealed that the veteran was very 
fidgety, he was well groomed, he looked tense, no 
hallucinations, delusion, paranoia or grandiosity, and that 
he denied both suicidal and homicidal ideation.  The report 
shows that the veteran had normal intellectual function, his 
insight and judgment were fair, but he did get tearful during 
one point during the interview.  The report reflects that his 
orientation to time was 5 out of 5, immediate recall was 3 
out of 3 and recent recall was 1 out of 3 (although the 
examiner noted that a fair amount of time had passed between 
when the veteran was asked to recall the words and when he 
was given them).  The report contains diagnoses of 
generalized anxiety disorder and panic disorder with 
agoraphobia and a Global Assessment of Functioning (GAF) 
score of 55.

In March 1999, the veteran was also afforded an examination 
in conjunction with an increased rating claim not on appeal.  
The examination report contains an assessment of anxiety and 
indicates that the veteran was alert, oriented to time, place 
and person, had a normal memory, appeared anxious, and showed 
signs of tension.  The report also reflects that his 
responses to social and occupation capacity were apparently 
diminished secondarily to his anxiety and he was unable to 
handle his own funds.

A March 1999 VA progress note reflects that the veteran was 
alert, pleasant, and neatly dressed.  The progress note 
further reflects that his judgment was fair, he denied 
suicidal and homicidal ideations, and he was tearful when 
discussing limitations imposed by his anxiety.

A November 1999 VA neuroscience social work note reflects 
that the veteran spent the bulk of his time doing yardwork, 
attending church, and in his workshop.  The note further 
reflects that he had five supportive children and a 
supportive wife.

The veteran was afforded another psychiatric evaluation in 
October 2000.  The evaluation report reflects that the 
veteran had not worked since 1988 and that the veteran 
indicated that he worried all the time, had excessive 
anxiety, and had disturbed sleep.  The report reflects that 
he stated that he could not remember things, had difficulty 
focussing, and liked to socialize but stayed home most of the 
time.  The report reflects that the veteran had been married 
to his "high school sweetheart" for 55 years.  The 
evaluation report further reflects that he was properly 
groomed, had good hygiene, was alert and oriented, arrived on 
time for his session with the examiner, and was logical and 
articulate in his speech.  The report also shows that he was 
extremely restless and fidgety during the entire session with 
the examiner, his fund of general knowledge was adequate, and 
was able to recall three out of three objects in one minute 
and one out of three in five minutes.  The report reflects 
that the examiner indicated that the veteran's dominant mood 
was depressed and anxious, his affect was tearful at times, 
thought processes were logical and goal directed, and insight 
and judgment were fair.  The report reflects that the veteran 
denied auditory and visual hallucinations, delusional 
thoughts, suicidal ideations, and homicidal ideations.  The 
evaluation report contains diagnoses of generalized anxiety 
disorder and dysthymic disorder.  The report reflects that 
the examiner noted that the veteran's symptoms were serious 
and indicated a GAF score of 45 to 50.

An August 2002 VA medical record reflects a negative screen 
for major depression.  An August 2002 VA nursing note 
reflects that the veteran was alert and oriented to time, 
place and person.  An August 2002 VA social work note 
reflects that the veteran and his wife made a self-referral 
to the social work office, he had had a heart attack four 
weeks previously, and he presented with anxiety related to 
his health problems.

Legal Analysis

During the pendency of the veteran's appeal, his disability 
rating for his service-connected anxiety condition was 
increased from 50 percent to 70 percent.  The question to be 
answered by the Board is whether the veteran's service-
connected disability warrants a 100 percent disability 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board 
must answer in the negative.  

The evidence reveals that the veteran's anxiety condition is 
manifested by excessive worry, a depressed and anxious mood, 
a tearful affect, and disturbed sleep.  The evidence reflects 
a GAF score of 45 to 50, which denotes serious symptoms on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic And Statistical Manual Of Mental Disorders (4th 
ed. 1994).  The evidence also reveals that the veteran did 
not score perfect scores on memory recall exercises during 
evaluations and that he complained of memory loss.

In contrast, the evidence consistently reveals that the 
veteran did not have homicidal ideations, suicidal ideations, 
persistent delusions, persistent hallucinations, gross 
impairment in his thought processes, gross impairment with 
communication, an inability to perform the activities of his 
daily living (including the maintenance of personal hygiene), 
disorientation to time, disorientation to place, or memory 
loss of the names of close relatives, his occupation, or even 
his own name.  The manifestation of the symptoms just 
described is reflective of the type and degree of symptoms 
that approximate the criteria for a 100 percent disability 
rating for anxiety.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2002).  In the instant case, the evidence consistently 
reveals that the veteran denied suicidal and homicidal 
ideations, denied hallucinations and delusions, was properly 
groomed, had proper hygiene, was oriented to time and place, 
had logical thought processes, and had fair insight and 
judgment.  Furthermore, the evidence reveals that the veteran 
was articulate and logical in his speech.  Accordingly, the 
Board finds that the veteran's service-connected anxiety 
condition is not manifested by the type and degree of 
symptoms such that his service-connected disability picture 
more closely approximates the criteria for a 100 percent 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted.  See 38 C.F.R. § 4.7 (2002).  The 
Board notes that when the preponderance of the evidence is 
against a claim, the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected anxiety condition, which is manifested by 
serious symptoms, may limit his efficiency in certain tasks.  
This alone, however, does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).
 
(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for psychoneurosis, anxiety reaction, is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


